The plaintiff in error was convicted in the district court of Creek county on a charge of manslaughter in the first degree, and was sentenced to serve a term of ten years in the state penitentiary.
The judgment was rendered in October, 1925, and the appeal lodged in this court in March, 1926. No briefs in support of the appeal have been filed, nor was any appearance for oral argument made at the time the case was submitted. We have examined the record, and find that the information properly charges the crime of murder, the evidence supports the verdict and judgment, the issues were fairly submitted, and no jurisdictional or fundamental error is apparent.
The case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur. *Page 403